            Case 2:18-cv-05623-MMB Document 48 Filed 08/13/19 Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


LONTEX CORPORATION                                   Civil Action No. 2:18-cv-05623-MMB

                     Plaintiff,

           v.

NIKE, INC.,

                     Defendant.


  LONTEX CORPORATION’S ANSWER AND AFFIRMATIVE DEFENSES TO NIKE,
                 INC.’S AMENDED COUNTERCLAIMS

           Plaintiff and Counter-Defendant Lontex Corporation (“Lontex”) hereby answers

Defendant and Counter-Plaintiff Nike, Inc.’s (“Nike”) Amended Counterclaims (the

“Counterclaims”). Within each paragraph, if an allegation is not expressly admitted, it is denied.

Lontex generally denies the allegations of wrongful conduct in the Counterclaims and denies any

and all liability.

                                             PARTIES

           1.    Lontex admits the allegations in Paragraph 1.

           2.    Lontex admits the allegations in Paragraph 2.

                                  JURISDICTION AND VENUE

           3.    The allegations in Paragraph 3 of the Counterclaims state a legal conclusion to

which no response is required. To the extent a response is required, Lontex denies the allegations

in Paragraph 3.

           4.    The allegations in Paragraph 4 of the Counterclaims state a legal conclusion to

which no response is required. To the extent a response is required, Lontex denies the allegations

in Paragraph 4.




39638451
            Case 2:18-cv-05623-MMB Document 48 Filed 08/13/19 Page 2 of 9




           5.    Lontex admits the allegations in Paragraph 5.

           6.    Lontex admits the allegations in Paragraph 6.

                                   GENERAL ALLEGATIONS

           7.    Lontex admits that it owns the COOL COMPRESSION mark and U.S.

Registration Nos. 3,416,053; 3,416,236; and 3,611,406. Lontex admits that it has asserted that it

has continuously and consistently used the COOL COMPRESSION mark since starting its use.

Lontex denies the remaining allegations in Paragraph 7.

           8.    Lontex denies the allegations in Paragraph 8.

           9.    Lontex denies the allegations in Paragraph 9.

           10.   Lontex admits that a press release was issued on March 4, 2015, concerning the

sale of the COOL COMPRESSION mark, the COOL POWER mark, and the COOLAIR mark at

https://www.freeprnow.com/pr/lontex-selling-trademarks. Lontex admits that this press release

was made at its request. The press release speaks for itself. Lontex denies the remaining

allegations in Paragraph 10.

           11.   Lontex denies the allegations in Paragraph 11.

           12.   Lontex admits that, on April 20, 2018, it submitted a “Combined Declaration of

Use and/or Excusable Nonuse/Application for Renewal of Registration of a Mark under Sections

8 & 9” (the “Use Declaration”) for both U.S. Registration Nos. 3,416,053 and 3,416,236. Lontex

admits that it declared that “For International Class 025, the mark is in use in commerce on or in

connection with all goods/services, or to indicate membership in the collective membership

organization, listed in the existing registration for this specific class: Men’s, women’s and

children’s clothing, namely, socks, underwear including boxer shorts, briefs, bikini underpants,

and long johns, tshirts, polo shirts, swimwear, compression shirts, compression shorts,




                                                -2-
39638451
            Case 2:18-cv-05623-MMB Document 48 Filed 08/13/19 Page 3 of 9




compression tights, sweatpants, sweatshirts, body armor carrier compression shirts for military

and law enforcement personnel, sports bras, halter tops, singlets, caps, hats, headbands,

bandanas, balaclavas, sneakers and shoes; or, the owner is making the listed excusable nonuse

claim.” Lontex denies the remaining allegations in Paragraph 12.

           13.   Lontex admits that, on April 5, 2019, it submitted a Use Declaration for U.S.

Registration No. 3,611,406, wherein Lontex declared that “For International Class 010, the mark

is in use in commerce on or in connection with all goods/services, or to indicate membership in

the collective membership organization, listed in the existing registration for this specific class:

Compression supports, namely, compression sleeves for use as ankle supporters, arm supporters,

elbow supporters, wrist supporters, knee supporters, compression tights and compression

leggings, all for medical use and abdominal compression shorts, back support shorts, thigh groin

hip support shorts, compression socks, compression body suits, compression vests, compression

briefs and compression shirts, all for medical use; or, the owner is making the listed excusable

nonuse claim.” Lontex admits that, in connection with its April 5, 2019, Use Declaration, it

submitted the depicted specimens to the USPTO containing both the branding for COOL

COMPRESSION and SWEAT IT OUT. Lontex denies the remaining allegations in Paragraph

13.

           14.   Lontex admits that the Use Declarations were filed on behalf of Lontex in order to

obtain renewal of and maintenance of the Asserted Registrations. Lontex denies the remaining

allegations in Paragraph 14.

           15.   The allegations in Paragraph 15 of the Counterclaims state a legal conclusion to

which no response is required. To the extent a response is required, Lontex denies the allegations

in Paragraph 15.




                                                -3-
39638451
            Case 2:18-cv-05623-MMB Document 48 Filed 08/13/19 Page 4 of 9




                                    FIRST COUNTERCLAIM

(Request to Declare Mark Invalid and Cancel Trademark Registration for Abandonment)

           16.   Lontex repeats its responses to the allegations contained in the foregoing

paragraphs as though fully set forth herein.

           17.   Lontex admits that it alleged that, “[t]o capture additional market share, broaden

its appeal, and provide a unique identifier to be associated with its special compression

technology, in 2006, Lontex applied for and obtained two federal trademark registrations for

COOL COMPRESSION for a variety of clothing in Class 25, including one word mark (U.S.

Reg. No. 3,416,053) and one design mark (U.S. Reg. No. 3,416,236).” FAC, ¶ 11. Lontex admits

that it alleged that, “in 2008, to protect its valuable trademark rights, Lontex also applied for and

obtained U.S. Trademark Registration No. 3,611,406 for the COOL COMPRESSION word mark

in Class 010.” Id. at ¶ 13. Lontex admits that it alleged that it “has continuously and consistently

used the COOL COMPRESSION Mark since starting its use, developing substantial goodwill as

the source of COOL COMPRESSION Goods across the entire United States.” Id. at 15.

           18.   Lontex denies the allegations in Paragraph 18.

           19.   Lontex denies the allegations in Paragraph 19.

           20.   Lontex admits that a press release was issued on March 4, 2015, concerning the

sale of the COOL COMPRESSION mark, the COOL POWER mark, and the COOLAIR mark at

https://www.freeprnow.com/pr/lontex-selling-trademarks. Lontex admits that this press release

was made at its request. The press release speaks for itself. Lontex denies the remaining

allegations in Paragraph 20.

           21.   Lontex denies the allegations in Paragraph 21.

           22.   Lontex denies the allegations in Paragraph 22.




                                                -4-
39638451
            Case 2:18-cv-05623-MMB Document 48 Filed 08/13/19 Page 5 of 9




           23.      Lontex denies the allegations in Paragraph 23.

                                     SECOND COUNTERCLAIM

                 (Request to Cancel Trademark Registrations for Fraud on the USPTO)

           24.      Lontex repeats its responses to the allegations contained in the foregoing

paragraphs as though fully set forth herein.

           25.      Lontex admits that, on April 20, 2018, it submitted a Use Declaration for both

U.S. Registration Nos. 3,416,053 and 3,416,236, wherein Lontex declared that “For International

Class 025, the mark is in use in commerce on or in connection with all goods/services, or to

indicate membership in the collective membership organization, listed in the existing registration

for this specific class: Men’s, women’s and children’s clothing, namely, socks, underwear

including boxer shorts, briefs, bikini underpants, and long johns, tshirts, polo shirts, swimwear,

compression shirts, compression shorts, compression tights, sweatpants, sweatshirts, body armor

carrier compression shirts for military and law enforcement personnel, sports bras, halter tops,

singlets, caps, hats, headbands, bandanas, balaclavas, sneakers and shoes; or, the owner is

making the listed excusable nonuse claim.” Lontex denies the remaining allegations in Paragraph

25.

           26.      Lontex admits that, on April 5, 2019, it submitted a Use Declaration for U.S.

Registration No. 3,611,406, wherein Lontex declared that “For International Class 010, the mark

is in use in commerce on or in connection with all goods/services, or to indicate membership in

the collective membership organization, listed in the existing registration for this specific class:

Compression supports, namely, compression sleeves for use as ankle supporters, arm supporters,

elbow supporters, wrist supporters, knee supporters, compression tights and compression

leggings, all for medical use and abdominal compression shorts, back support shorts, thigh groin




                                                   -5-
39638451
            Case 2:18-cv-05623-MMB Document 48 Filed 08/13/19 Page 6 of 9




hip support shorts, compression socks, compression body suits, compression vests, compression

briefs and compression shirts, all for medical use; or, the owner is making the listed excusable

nonuse claim.” Lontex admits that, in connection with its April 5, 2019, Use Declaration, it

submitted specimens to the USPTO containing both the branding for COOL COMPRESSION

and SWEAT IT OUT. Lontex denies the remaining allegations in Paragraph 26.

           27.    Lontex denies the allegations in Paragraph 27.

           28.    Lontex denies the allegations in Paragraph 28.

           29.    Lontex denies the allegations in Paragraph 29.

           30.    Lontex denies the allegations in Paragraph 30.

                                        PRAYER FOR RELIEF

           Lontex denies that Nike is entitled to any of the relief requested herein.

                                            JURY DEMAND

           Lontex acknowledges that Nike demands a trial by jury.

                                     AFFIRMATIVE DEFENSES

           By and for its affirmative defenses, Lontex states as follows:

                                  FIRST AFFIRMATIVE DEFENSE

           The Counterclaims fail to state a claim upon which relief can be granted.

                                SECOND AFFIRMATIVE DEFENSE

           Nike’s use of the COOL COMPRESSION mark for its apparel line is an infringement of

Lontex’s trademark rights in the COOL COMPRESSION mark. Thus, Nike is not entitled to a

declaration of non-infringement.

///

///




                                                   -6-
39638451
            Case 2:18-cv-05623-MMB Document 48 Filed 08/13/19 Page 7 of 9




                                 THIRD AFFIRMATIVE DEFENSE

           Nike’s claims are barred, in whole or in part, by the doctrine of estoppel by laches.

Lontex has relied to its detriment on Nike’s knowledge of Lontex’s trademark rights and delay in

raising any contention or action concerning its claims of abandonment or fraud on the USPTO.

                                FOURTH AFFIRMATIVE DEFENSE

           Nike’s claims are barred, in whole or in part, by the doctrine of estoppel by acquiescence.

Lontex has relied to its detriment on Nike’s knowledge of Lontex’s trademark rights,

acquiescence, and delay.

                                 FIFTH AFFIRMATIVE DEFENSE

           Nike’s claims are barred, in whole or in part, by the doctrine of unclean hands.

                                 SIXTH AFFIRMATIVE DEFENSE

           Nike’s claims are barred, in whole or in part, by 15 U.S.C. § 1115 because the three

registrations for the COOL COMPRESSION mark are all incontestable.

                                SEVENTH AFFIRMATIVE DEFENSE

           Section 1119 provides that “cancellation of registrations, in whole or in part” is the scope

of remedy, and Nike’s requested relief for cancellation should be limited to partial cancellation

of specific goods, if at all.

                                       PRAYER FOR RELIEF

           WHEREFORE, for the foregoing reasons, Lontex respectfully requests that this Court

dismiss Nike’s Counterclaims in their entirety with prejudice, that Lontex be awarded its

attorneys’ fees and costs, and that Lontex be awarded such further relief as this Court deems just

and proper.




                                                   -7-
39638451
           Case 2:18-cv-05623-MMB Document 48 Filed 08/13/19 Page 8 of 9




Dated: August 13, 2019                    TROUTMAN SANDERS LLP


                                          By: /s/ Ben L. Wagner
                                              Ben L. Wagner (CA SBN 243594)
                                              ben.wagner@troutman.com
                                              Admitted Pro Hac Vice
                                              11682 El Camino Real, Suite 400
                                              San Diego, CA 92130-2092
                                              Telephone: 858-509-6000
                                              Facsimile: 858 509 6040

                                              Andrew D. Skale (CA SBN 211096)
                                              adskale@mintz.com
                                              Admitted Pro Hac Vice
                                              MINTZ LEVIN COHN FERRIS
                                              GLOVSKY AND POPEO PC
                                              3580 Carmel Mountain Road, Suite 300
                                              San Diego, CA 92130
                                              Telephone: 858-314-1500
                                              Facsimile: 858-314-1501

                                              Michael B. Dubin, Esq.
                                              (PA SBN 70681)
                                              SEMANOFF ORMSBY GREENBERG &
                                              TORCHIA, LLC
                                              2617 Huntingdon Pike
                                              Huntingdon Valley, PA 19006


                                              Attorneys for Plaintiff
                                              LONTEX CORPORATION




                                       -8-
39638451
            Case 2:18-cv-05623-MMB Document 48 Filed 08/13/19 Page 9 of 9




                                  CERTIFICATE OF SERVICE

           I hereby certify that on August 13, 2019, a true and correct copy of the foregoing was

filed electronically and served by mail on anyone unable to accept electronic filing. Notice of

this filing will be sent via e-mail to all parties by operation of the court's electronic filing system

or by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic

Filing. Parties may access this filing through the Court's CM/ECF System.



                                               /s/ Ben L. Wagner
                                               Ben L. Wagner




                                                 -9-
39638451
